Citation Nr: 1520990	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  06-25 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability, to include arthritis of the spine and disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.  He served in the Army National Guard of New York from May 1984 to May 1985 and had additional unverified Reserve service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that in pertinent part, denied service connection for spondylosis (disc disease) and arthritis of the spine (ankylosing spondylitis). 

In August 2010, May 2013, July 2013, and December 2013, the Board remanded the matter for additional development. 

The claim was originally adjudicated as two separate claims of service connection; however, the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record.  Brokowski v. Shinseki, 23 Vet.App. 79 (2009).  Thus, to ensure that all potential back disabilities are considered, the Board has characterized the issue on appeal as noted on the title page. 


FINDING OF FACT

The Veteran's back disability, to include arthritis of the spine and disc disease, did not manifest during service or within one year of separation from service, and is not attributable to an event or injury in service.  

CONCLUSION OF LAW

The criteria for service connection for a back disability, to include arthritis of the spine and disc disease, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in April 2005 and May 2006 correspondence and the claim was readjudicated, most recently in a September 2014 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran has not identified any evidence that remains outstanding.

Pursuant to the Board's prior remand directives, VA and non-VA treatment records and copies of the Social Security Administration (SSA) administrative decision and records have been obtained.  The AOJ obtained an addendum medical opinion in August 2014.  The VA examiner reviewed the Veteran's claims file and provided the information requested by the Board's remands.  Therefore, the VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  There has been substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran is seeking service connection for a back disability, to include arthritis of the spine and disc disease, which he attributes to service, to include a right shoulder injury.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection.  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In the instant case, there is medical evidence demonstrating that the Veteran has a back disability.  On January 2012 VA examination, the Veteran was diagnosed with ankylosing spondylitis and thoraco lumbar and cervical spondylosis.  Therefore, the first element of service connection is met. 

On pre-induction examination in September 1967, no pertinent defects or diagnoses were noted.  The Veteran's service treatment records (STRs) show that he was treated for a shoulder injury in February 1968.  A treatment record dated at that time shows the Veteran's complaint that he injured his right shoulder during drill.  There was localized tenderness over the right shoulder; x-rays appeared normal.  On a July 1969 Report of Medical History at separation, the Veteran answered "no" to having ever had or currently having back pain.  Physical examination included a normal clinical evaluation of the back and shoulder; no pertinent defects or diagnoses were noted.

Post-service treatment records include an August 1993 private treatment record from Dr. D.D. noting the onset of the Veteran's right shoulder and neck problems in January 1992.  The Veteran complained of chronic and continuous lumbosacral pain.  The assessment was "spinal stenosis, degenerative arthritis of the spine, lumbago/lumbalgia, deep and superficial muscle spasms and myofascitis-myalgia complicated by confirmed ankylosing spondylitis (pos[itive] blood work)."  

The Board remanded the claim in August 2010 to obtain a medical opinion.  The examiner was specifically asked to consider whether any currently diagnosed back disability was related to a February 1968 right shoulder injury. 

In January 2012, the Veteran was afforded a Compensation and Pension (C&P) examination.  The examiner reported that the Veteran said that he was a combat Veteran and that he complained to medical personnel on several occasions while on active duty that he had back pain.  The Veteran also stated he had been "heavily exposed" to Agent Orange.  The examiner provided a favorable medical opinion, stating that the Veteran's complaints of lumbar pain while on active combat duty likely represented the earliest manifestations of this disease.  The examiner also discussed that the back pain is common with combat service and the Veteran was exposed to bacteria and other gastrointestinal pathogens while in Vietnam.  She stated that ankylosing spondylitis (arthritis of the spine) is considered a form of a chronic autoimmune disease and that symptoms appear in young adulthood.  The examiner stated that the Veteran presented these symptoms while on active duty.  She noted that there were numerous reports about exposure to Agent Orange altering the immune function and increasing the risk of an autoimmune disease like ankylosing spondylitis.

The Board affords that opinion no probative value because it appears to be based on an incomplete and inaccurate history reported by the Veteran.  Reonal v. Brown, 5 Vet. App. 458 (1993).  Despite the fact that the examiner indicated she reviewed the claims folder, the history reported by the Veteran is not supported by evidence in the claims folder.  In June 2012, the U.S. Army Joint Services and Records Research Center (JSRRC) indicated that the Veteran was stationed in Thailand, not Vietnam.  The JSRRC indicated that the Veteran was not exposed to Agent Orange as "the historical records do not document the use, storage, spraying, or transporting of Agent Orange or other tactical herbicides..." in the areas of Thailand where the Vet was stationed during the time he was stationed there.  The Veteran's DD 214 and other service personnel records do not reflect that he was a combat Veteran.  The Board finds that the Veteran's statements that he is a combat veteran and was exposed to Agent Orange are not credible, therefore, the January 2012 VA examiner's opinion has no probative value. 

In an addendum medical opinion signed in May 2012, a VA physician opined the following, based on his clinical experience, the available medical literature, a review of the claims folder and the Veteran's STRs:  "it appears this veteran presently suffers from ankylosing spondylitis of the cervical and lumbar spine with thoraco lumbar spondylosis.  While this can be an acquired condition, there is no evidence in the veteran's SMRs of an active duty lumbar cervical or thoracic spine injury.  Furthermore, the veteran's first diagnosis of spinal condition occurs decades after his discharge in 1992-1993 evaluations of [private physicians.]  With no documented occurrence of lumbar, cervical or thoracic injury in service, and no documented spinal complaints in the two decades immediately following active military service a causal relationship between an inservice injury and his current cervical and thoracolumbar conditions would be speculative."  

The Board remanded the claim again in May 2013 because the examiner had not considered the in-service right shoulder injury, as directed in the prior remand.  

In an opinion signed May 2013, a VA nurse practitioner opined that the claimed condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  As rationale, that examiner noted that, based on her clinical experience, the available medical 1iterature, a review of the Veteran's claims folder and STRs, it appears that the Veteran has ankylosing spondylitis of the cervical and lumbar spine with thoraco lumbar spondylosis.  While this can be an acquired condition, and as stated in previous opinions, there is no evidence in the Veteran's STRs of an active duty lumbar, cervical or thoracic spine injury.  When considering the Veteran's shoulder injury while on active military duty in 1968, there is no evidence in the medical literature that shoulder injuries represent a frequent cause of ankylosing spondylitis and there is no evidence that ankylosing spondylitis is a common cause of shoulder injury.  

The Board remanded the claim again in July 2013 because the addendum opinion was prepared by nurse practitioner, not by the same examiner who offered the January 2012 opinion or from a physician with similar experience, as directed in the May 2013 remand.  

In October 2013, a VA physician reviewed the record and addressed the question whether it is at least as likely as not that the Veteran's ankylosing spondylitis manifested during, or as a result of, active military service, to include the February 1968 right shoulder injury.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

As rationale, the examiner noted that an extensive and detailed review of the available STRs revealed "no evidence whatsoever that this [V]eteran suffered from any symptoms or physical or laboratory or x-rays findings to include the right shoulder injury (with normal right shoulder X rays findings) of [F]ebruary 1968, that could have represented in any way the diagnosis of Ankylosing Spondylitis."

The Board remanded the claim again in December 2013 because the October 2013 opinion addressed only ankylosing spondylitis, but did not offer an opinion as to the etiology of the arthritis.  

In August 2014, the same examiner who provided the October 2013 opinion reviewed the available records again and stated the following: "[a]n extensive review of the STR available through VBMS disclosed no evidence whatsoever that this veteran exhibited any symptoms or physical manifestations or radiological findings of ankylosing spondylitis of the lumbar, cervical, or thoracic spine, nor is the right shoulder injury of February 1968 in any way related to or aggravating of the ankylosing spondylitis."  

The Veteran is currently diagnosed with ankylosing spondylitis of the cervical and lumbar spine and thoraco lumbar spondylosis; however, based on the complete record, the Board finds that service connection is not warranted.  First, there is no evidence that the Veteran had a back injury in service.  Although he was treated for right shoulder complaints in service and he contends this may have been an early manifestation of his later back problems, his separation examination showed a normal spine and was silent for any defects, diagnoses or significant interval history.  

The Board finds that the weight of the credible and competent evidence is against the Veteran's claim that his back disorders were caused or aggravated by his service.  In that regard, the Board places the greatest probative weight on the May 2012, October 2013 and August 2014 VA opinions finding that there was no documented back or neck injury in service, no complaints of back pain for twenty years after service and no evidence that the shoulder injury in service was related to the current back complaints.  The opinions included references to the service and post-service treatment records as rationale for the opinions.  The Board notes that the May 2012 examiner noted that a relationship between an inservice injury and the current complaints "would be speculative."  It is clear from the report that the examiner considered "all procurable data" and specifically noted the connection could not be make because there was "no documented occurrence of lumbar, cervical or thoracic injury in service, and no documented spinal complaints in the two decades immediately following active military service."  Thus, that opinion is adequate.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The October 2013 opinion provider noted in particular that there was no evidence of a connection between the in-service shoulder complaints and the later back disorders because there was no evidence of any symptoms, physical, laboratory or x-ray findings that could have "in any way" represented the later diagnosed back disorders.  Specifically, in-service x-ray studies of the right shoulder were normal.  

With regard to continuity of symptoms since service, while the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although the Veteran told the January 2012 VA examiner that he began having back pain in service, the Board has already explained why his statements at this exam are deemed not credible.  Since the Board does not find his statements to be credible regarding his current back pain beginning in-service, there is no continuity of symptomatology shown, thus, it is not necessary to further address the evidence regarding continuity of symptomatology.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1339.  

As a final matter, the Board recognizes that VA has been unable to verify all periods of Reserve service.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty or any period of inactive duty for training (INACDUTRA) where the individual is disabled from an injury incurred in the line of duty. 38 USCA § 101, (24), 38 C. F. R. § 3.6 (a).  Accordingly, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, ACDUTRA or injury incurred in INACDUTRA.  In the present case, however, the first medical evidence diagnosing back pain, to include arthritis of the spine and disc disease is dated January 1993.  This is about eight years after the completion of the Veteran's National Guard service.  There is nothing of record to suggest, nor has the Veteran alleged such that his current back disability resulted from an injury or disease during a period of ACDUTRA or injury during a period of INACDUTRA.

The only other evidence indicating a relationship between the Veteran's service and a back disability is his own statements.  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The disability at issue may have multiple etiologies and thus falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the correct psychiatric diagnosis is not competent evidence.  Moreover, for the reasons stated herein, his lay statements are considered to be less probative than VA examination opinions finding against his claim. 

As a preponderance of the evidence is against the claim of service connection for a back disability, and the claim must be denied.  


ORDER

Service connection for a back disability, to include arthritis of the spine and disc disease, is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


